Citation Nr: 1707220	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to April 28, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to an initial rating in excess of 70 percent for service-connected PTSD with major depressive disorder.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to September 1980, from December 1980 to August 1984, and from January 2003 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  That rating decision granted service connection for PTSD with major depressive disorder with an initial rating of 50 percent effective April 28, 2011.  The Veteran disagreed with the initial rating and effective date assigned following the grant of service connection.  During the pendency of the appeal, in December 2012, the RO increased the disability evaluation for PTSD with major depressive disorder to 70 percent disabling effective the date of service connection.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation (and earlier effective date) remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an initial rating in excess of 70 percent for service-connected PTSD with major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD, which was received on January 27, 2006, was denied by the RO in a final January 2007 rating decision.

2. The Veteran subsequently applied to reopen, and in October 2011, the RO granted service connection for PTSD with major depressive disorder.  At that time, the RO set the effective date for the grant of service connection for PTSD with major depressive disorder as April 28, 2011, the date the application to reopen was received; the Veteran timely appealed the effective date assigned.
3.  Prior to the grant of service connection, but following the prior final denial, the RO received relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim, and the award of service connection in October 2011 was based in part on them. 


CONCLUSION OF LAW

The criteria for an effective date of January 27, 2006 for the grant of service connection for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

With regard to the Veteran's appeal for an earlier effective date, the Board notes that the Veteran expressly stated, through his representative in August 2015, that he wants the effective date to be January 2006, the date when he filed the original service connection claim. 

In the decision below, the Board grants an effective date of January 27, 2006 for the establishment of service connection for PTSD with major depressive disorder.  The decision below is considered a full grant of the benefits sought in light of the statement limiting the case or controversy in this case to an effective date of January 27, 2006.  Therefore, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this claim given the favorable nature of the Board's decision herein.

In this case, the RO granted service connection for PTSD with major depressive disorder in an October 2011 rating decision, and awarded the Veteran an April 28, 2011 effective date for the grant of service connection.  This was the date of his claim to reopen.  Accordingly, the current version of 38 C.F.R. § 3.156(c) applies.  See 71 Fed. Reg. 52,455 (Sept. 6, 2006); Cline v. Shinseki, 26 Vet. App. 18, 23 (2012) (the amendments to § 3.156(c) became effective on October 6, 2006, and were not expressly made retroactive).  Furthermore, because the Veteran filed a timely notice of disagreement with the October 2011 rating decision that established the effective date for the grant of service connection and perfected his appeal, the Board properly has jurisdiction over the effective date issue.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

The determination of the effective date of an award is generally governed by 38 U.S.C.A. § 5110(a), which states that, "[u]nless specifically provided otherwise . . ., the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."

Section 3.156(c) may apply in cases in which VA receives certain records after it has already issued a decision on a claim.  Under 38 C.F.R. § 3.156(c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  As part of the regulation, the Secretary has included a nonexhaustive list of records that could constitute official service department records.  Id.  However, the applicability of this regulation is tempered by subsection (2), which provides that § 3.156(c) "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim" or because the claimant did not "provide sufficient information for VA to identify and obtain the records."  38 C.F.R. § 3.156(c)(2).  "An award made based all or in part on the records identified by paragraph (c)(1) . . . is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3).

By way of history, the Veteran filed an original claim for service connection for PTSD on January 27, 2006, and such was denied in a January 2007 rating decision.  In March 2007, the Veteran filed a notice of disagreement as to the January 2007 rating decision, and the RO issued a Statement of the Case (SOC) in December 2008.  However, the Veteran did not perfect an appeal, and new and material evidence was not received within one year of the January 2007 rating decision.  Accordingly, that rating decision became final. 

As will be explained below, notwithstanding the finality of the above-mentioned rating decision, the Board determines that an earlier effective date is warranted under 38 C.F.R. § 3.156(c) in this case because the RO received relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim.

Namely, service personnel records and additional service treatment records were received sometime following the issuance of the December 2008 SOC but prior to the issuance of the October 2011 rating decision that granted service connection for PTSD with major depressive disorder.

To that effect, the December 2008 SOC listed 'service medical records from 1980 through 1984 and January to August 2003,' as evidence reviewed.  The RO noted that at a VA examination in March 2006, the Veteran reported that he served in a war zone during Gulf War in 2003 and that he engaged in combat activities.  The Veteran reported traumatic events where he was injured by an explosion and witnessed others being wounded, injured and killed.  The March 2006 VA examination report diagnosed PTSD based on the reported combat stressors.  However, the RO found that the Veteran's claimed service in the Navy from January 2003 to August 2003 could not be verified because a DD Form 214 for this period of service was unavailable.

The October 2011 rating decision listed in the evidence reviewed, 'service treatment records dated September 26 1979 to April 10 2005' and 'service personnel records dated September 1979 to April 2005,' which reflects additional service treatment records and service personnel records had become available at the time of this rating decision.  This rating decision granted service connection for the Veteran's PTSD because his service treatment records confirmed that he served in Kuwait during the Gulf War, he was diagnosed with PTSD, and following a VA examination in August 2011, the examiner opined that the Veteran's stressors included being afraid during an attack at Camp Patriot in Kuwait.

Based on the foregoing, the RO relied on the additional service treatment records that confirmed that the Veteran served in Kuwait during the Gulf War, in part, in granting service connection for PTSD.

Significantly, these service records were not previously part of the claims file at the time of the previous rating decision and, therefore, they fall under the umbrella of newly submitted official service department records referred to in 38 C.F.R. § 3.156 (c)(1). 

It is clear from a review of the service personnel and service treatment records in question that they are relevant to the service connection claim.  In granting service connection in October 2011, the RO relied on recently obtained service personnel and service treatment records to confirm the Veteran's deployment in Kuwait in 2003.

The service personnel and service treatment records in question were created while the Veteran was in service, and there is no indication here that these records would not have been obtainable due to a lack of cooperation or identifying information on part of the Veteran.  Accordingly, the limiting factors of 38 C.F.R. § 3.156(c)(2) do not apply to his claim to reopen, and he is entitled to the benefit of an earlier effective date under 38 C.F.R. § 3.156(c)(3) with respect to this previously decided claim. 

For these reasons, a January 27, 2006, effective date is warranted, the earliest date that can be considered a claim for service connection for PTSD with major depressive disorder. 

The Board emphasizes that the actual date that entitlement arose is of no issue in the present case, because even assuming that entitlement to service connection for PTSD arose at an earlier time, the law mandates that the effective date shall be "the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3) (emphasis added). 

In conclusion, the Board finds that the Veteran is entitled to an effective date of January 27, 2006 for the grant of service connection for his PTSD with major depressive disorder. 


ORDER

An effective date of January 27, 2006, for the grant of service connection for PTSD with major depressive disorder is granted subject to the regulations governing the award of monetary benefits.


REMAND

The Veteran seeks a higher initial rating for his service-connected PTSD with major depressive disorder.  In light of the Board's decision above awarding him an earlier effective date of January 27, 2006 for the grant of service connection for PTSD with major depressive disorder, the AOJ must first implement the award, assigning in the first instance the initial rating for the additional period of time under consideration.  

Additionally, VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Veteran last underwent a VA examination in September 2012 in conjunction with his claim for increased disability rating for service-connected PTSD with major depressive disorder.  Clinical findings of that examination are now over four years old, and adjudicating this claim on the evidence then of record without obtaining an updated examination would be error.  Thus, an additional VA examination is required to provide a current picture of the Veteran's service-connected disability, which concerns the issue currently on appeal.  38 C.F.R. §§ 3.326, 3.327 (2016).

Accordingly, the case is REMANDED for the following actions:

1.  For the purpose of ensuring maximum clarity for the Veteran in this case, the AOJ should send the Veteran a VCAA notice letter notifying him of what is necessary to substantiate a claim for a higher initial rating for service-connected PTSD with major depressive disorder.  He should have opportunity to respond.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD with major depressive disorder.  The claims file must be provided to the examiner in conjunction with the examination.  After a review of the evidence of record, the examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms attributable to the service-connected PTSD with major depressive disorder, to include the frequency and severity, with consideration of the statements of the Veteran.

The examiner must assign a Global Assessment of Functioning (GAF) score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

3.  After the AOJ has issued a new rating decision implementing the award of an earlier effective date of January 27, 2006, for the grant of service connection for PTSD with major depressive disorder with assignment of the initial rating for that period, and after all necessary development is complete, the AOJ must readjudicate the increased rating claim remaining on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


